109 U.S. 173 (1883)
GUION
v.
LIVERPOOL, LONDON, AND GLOBE INSURANCE CO.
Supreme Court of United States.
Argued October 15th, 1883.
Decided November 5th, 1883.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF INDIANA.
The case was argued simultaneously with the case of The Indiana Southern Railroad Company, and by the same counsel.
MR. CHIEF JUSTICE WAITE, in delivering the opinion of the court in that case, said:
The petition of Guion was for leave to appeal from a decree in a suit to which he was not a party. We decided in Ex parte Cutting, 94 U.S. 14, that such an appeal could not be taken. He had applied for leave to become a party, but this leave was not given. So he is not a party to the decree from which he appeals. But if he is, he has never perfected an appeal by giving the necessary security.
Appeal dismissed for want of jurisdiction.